UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2196



NEWPORT NEWS    SHIPBUILDING     AND   DRY   DOCK
COMPANY,

                                                          Petitioner,

          versus


ALVIN MINOR; DIRECTOR, OFFICE OF        WORKERS’
COMPENSATION    PROGRAMS,  UNITED         STATES
DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(02-850)


Submitted:   March 31, 2004              Decided:   December 15, 2004


Before WIDENER, LUTTIG, and MICHAEL, Circuit Judges.


Petition for review denied by unpublished per curiam opinion.


Christopher R. Hedrick, MASON, MASON, WALKER & HEDRICK, P.C.,
Newport News, Virginia, for Petitioner. John H. Klein, MONTAGNA
BREIT KLEIN CAMDEN, LLP, Norfolk, Virginia, for Respondent Minor.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Newport News Shipbuilding and Dry Dock Company seeks

review of the Benefits Review Board’s decision and order affirming

the   administrative    law   judge’s   finding   that   Alvin    Minor   was

entitled to an additional permanent partial disability rating of

six percent pursuant to § 8(c) of the Longshore and Harbor Workers’

Compensation Act, 33 U.S.C. §§ 901-950 (2000).           Our review of the

record   discloses     that   the   Board’s   decision    is     based    upon

substantial evidence and is without reversible error. Accordingly,

we affirm on the reasoning of the Board.                 See Newport News

Shipbuilding & Dry Dock Co. v. Minor, BRB No. 02-0850 (BRB Aug. 27,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

           The petition for review is accordingly

                                                                    DENIED.




                                    - 2 -